t c summary opinion united_states tax_court carolyn smith-hendricks petitioner v commissioner of internal revenue respondent docket no 8213-12s filed date carolyn smith-hendricks pro_se steven wendell labounty for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies in petitioner’s federal_income_tax and accuracy-related_penalties as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 the issues remaining for decision are whether petitioner is entitled to deductions for unreimbursed employee business_expenses for the taxable years and in excess of those respondent conceded is entitled to deductions for mortgage interest not reported on forms mortgage interest statement for the taxable years and is entitled to deductions for 1section references are to the internal_revenue_code code as amended and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar charitable_contributions of dollar_figure and dollar_figure for the taxable years and respectively is entitled to deductions for car and truck expenses of dollar_figure and dollar_figure reported on schedules c profit or loss from business for the taxable years and respectively and is liable for accuracy-related_penalties under sec_6662 for the taxable years and background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in missouri when the petition was filed during and petitioner worked as a reporter for the belleville news-democrat news-democrat a newspaper published in belleville illinois and as a freelance reporter for the st louis argus argus petitioner used her personal vehicle for work-related transportation for news-democrat and argus during the period in question news-democrat maintained an accountable_plan providing mileage-based reimbursement to employees who used their personal vehicles for work-related business news-democrat reimbursed 2amounts paid to an employee as reimbursement under an accountable_plan are excluded from the employee’s gross_income are not reported as wages or other compensation on form_w-2 wage and tax statement and are exempt from withholding and payment of employment_taxes biehl v commissioner t c continued employees at the rate of cents per mile from january through date and at the rate of cents per mile from date through date news-democrat reimbursed petitioner for big_number miles in and big_number miles in computed at the rates mentioned above news-democrat reported the amounts reimbursed as nontaxable employee_business_expense reimbursements on forms w-2 issued to petitioner for and argus did not reimburse petitioner for any portion of the use of her vehicle during the years in issue i schedules a a unreimbursed employees business_expenses petitioner claimed deductions for unreimbursed employee business_expenses related to her employment at news-democrat on schedules a itemized continued aff’d 351_f3d_982 9th cir sec_1_62-2 income_tax regs 3respondent acknowledges that news-democrat’s mileage reimbursement rates were less than the standard mileage reimbursement rates of cents and cents per mile in effect during and respectively see sec_1_274-5 income_tax regs i r s news_release ir-2008-131 date i r s news_release ir-2009-111 date respondent concedes that petitioner is entitled to deductions for unreimbursed employee business_expenses for and to account for the difference the parties will address respondent’s concession in their rule_155_computations to be submitted in accordance with this report deductions and forms 2106-ez unreimbursed employee business_expenses for the years in issue as follows item car and truck parking fees supplies publications subscriptions cell phone informants meals entertainment dollar_figure dollar_figure big_number big_number the record includes copies of petitioner’s monthly cellular phone billing records for although petitioner used her cellular phone primarily for business purposes she also used the phone when she was working or otherwise away from home to communicate with her daughter regarding personal matters petitioner did not maintain a written log or other record during the years in issue distinguishing between business and personal cellular phone calls b residential mortgage interest petitioner claimed deductions for residential mortgage interest not reported on forms of dollar_figure and dollar_figure for the taxable years and respectively c charitable_contributions petitioner claimed a deduction for charitable_contributions of dollar_figure on her tax_return for she reported contributions of dollar_figure by cash or check and contributions of dollar_figure other than by cash or check petitioner claimed a deduction for charitable_contributions of dollar_figure on her tax_return for she reported contributions of dollar_figure by cash or check and contributions of dollar_figure other than by cash or check ii schedules c petitioner reported gross_receipts on schedules c of dollar_figure and dollar_figure for and respectively in connection with her work as a freelance reporter for argus she claimed deductions for car and truck expenses on these schedules c of dollar_figure and dollar_figure for and respectively iii tax_return preparation on the recommendation of a friend petitioner hired bill naes a local_tax return preparer to prepare her tax returns for the taxable years and she provided mr naes with the documentation needed to prepare her returns after mr naes prepared the returns petitioner picked them up from his office signed them and mailed them to the internal_revenue_service without reviewing them for accuracy petitioner made several attempts to contact mr naes before trial but he never returned her calls iv notice_of_deficiency in the notice_of_deficiency respondent disallowed various deductions that petitioner claimed for the taxable years and described herein and determined that she is liable for accuracy-related_penalties v tax records petitioner testified at trial that her tax records for and were destroyed when her basement was flooded although petitioner provided some documents at trial she generally did not reconstruct the various records needed to substantiate expenses for the deductions in issue discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioner has not complied with the code’s substantiation requirements and has not maintained or otherwise reconstructed all required records therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deductions and credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir sec_274 prescribes more stringent substantiation requirements before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here for the taxable_year the term listed_property included inter alia passenger automobiles and cellular phones sec_280f v however sec_280f was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite which removed cellular phones and similar telecommunications equipment from the definition of listed_property the amendment is effective for taxable years beginning after date id sec_2043 to satisfy the requirements of sec_274 a taxpayer generally must maintain records and documentary_evidence which in combination are sufficient to establish the amount of each separate expenditure or business use of listed_property the date of the expenditure or business use and the business_purpose for an expenditure or business use sec_1_274-5t temporary income_tax regs fed reg date taxpayers lacking a contemporaneous log are expected to maintain a record created as near in time as possible to the particular expenditure or business use including the elements outlined above supported by corroborative documentary_evidence that carries with it a high degree of probative value sec_1_274-5t temporary income_tax regs fed reg date the court may not use the cohan_rule to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1 5t a temporary income_tax regs fed reg date if a taxpayer’s records have been destroyed or lost due to circumstances beyond his or her control the taxpayer may substantiate expenses subject_to sec_274 by making a reasonable reconstruction of the expenditures through other credible_evidence 122_tc_305 sec_1 5t c temporary income_tax regs fed reg date a taxpayer is required to reconstruct pertinent records to the fullest extent possible see eg chong v commissioner tcmemo_2007_12 if no other documentation is available the court may but is not obliged to do so accept credible testimony of a taxpayer to substantiate a deduction see boyd v commissioner t c pincite citing watson v commissioner t c memo freeman v commissioner tcmemo_2009_213 with the preceding discussion as a backdrop we turn to the various deductions in dispute i schedules a a unreimbursed employee_business_expense sec_1 parking fees supplies publications and subscriptions informants under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a business_expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business see 320_us_467 308_us_488 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see commissioner v heininger u s pincite the term trade_or_business includes performing services as an employee 54_tc_374 however expenses for which an employee could claim reimbursement from his or her employer but does not are not ordinary and necessary expenses see 24_tc_21 petitioner claimed deductions for expenditures_for parking fees supplies publications and subscriptions and informants for and respondent disallowed the deductions for lack of substantiation petitioner did not present any records to substantiate the expenses nor did she make a reasonable reconstruction of the expenses and there is no evidence in the record that would allow us to estimate the amount of an allowable deduction see vanicek v commissioner t c pincite consequently respondent’s determination disallowing these deductions is sustained cellular phone expenses during the taxable_year cellular phones were listed_property under sec_280f and therefore subject_to the strict substantiation requirements of sec_274 for the taxable_year however cellular phones were removed from the definition of listed_property 4there is no evidence in the record that news-democrat maintained an accountable_plan providing reimbursement to employees for these types of expenses petitioner claimed deductions on her schedules a for and for unreimbursed employee_expenses related to her use of a cellular phone the record includes copies of petitioner’s monthly billing statements for her cellular phone service covering the period date through date however she did not provide a written log or other record distinguishing business calls from personal calls although petitioner testified credibly at trial that she used her cellular phone primarily for business purposes she also acknowledged that she used the phone to communicate with her daughter while she was working or otherwise away from home in the absence of a written log a reasonable reconstruction of the same or other secondary evidence corroborating her testimony petitioner has failed to satisfy the strict substantiation requirements of sec_274 as they apply to her cellular phone expenses for petitioner somewhat inexplicably did not provide any records such as monthly billing statements related to her cellular phone service for eliminating any opportunity for the court to estimate her expenditures under the cohan doctrine for that year 5there is no evidence in the record that news-democrat maintained an accountable_plan providing reimbursement to employees for cellular phone expenses consistent with the foregoing we sustain respondent’s determination disallowing the deductions that petitioner claimed for cellular phone expenses on schedules a for the years in issue car and truck expenses car and truck expenses also are subject_to the strict substantiation requirements of sec_274 petitioner reported on forms 2106-ez that she drove big_number and big_number miles during and respectively related to her work for news-democrat news-democrat reimbursed petitioner dollar_figure for big_number miles driven in and dollar_figure for big_number miles driven in petitioner did not offer a mileage log a reasonable reconstruction of the expenses or other secondary evidence corroborating her testimony that she incurred car and truck expenses for miles driven in excess of those recognized and reimbursed by news- democrat it follows that respondent’s determination disallowing the deductions for car and truck expenses reported on petitioner’s schedules a for the years in issue is sustained mortgage interest deductions a taxpayer generally is entitled to a deduction for qualified_residence_interest sec_163 in general a qualified_residence is defined as a taxpayer’s principal_residence and one other home that is used as a residence by the taxpayer sec_163 qualified_residence_interest means any interest_paid or accrued during a taxable_year on acquisition_indebtedness or home_equity_indebtedness with respect to the taxpayer’s qualified_residence sec_163 petitioner claimed deductions for residential mortgage interest in excess of amounts reported on forms issued to her for and respondent disallowed the deductions for lack of substantiation petitioner did not present any records to substantiate the additional_amounts nor did she offer secondary evidence corroborating her testimony consequently respondent’s determination disallowing these deductions is sustained charitable_contributions sec_170 provides the general_rule that there shall be allowable as a deduction any charitable_contribution which is made within the taxable_year and verified under regulations prescribed by the secretary sec_1_170a-13 income_tax regs provides that a taxpayer shall maintain a record of a contribution of money in the form of a canceled check a receipt from the donee organization or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs provides that a taxpayer shall maintain a record of a contribution of property other than money in the form of a receipt or letter from the donee organization showing the name of the donee the date and location of the contribution and a detailed description of the property if it is impractical to obtain a receipt under the circumstances the taxpayer must maintain reliable written records with respect to each item of donated property id pursuant to sec_170 no deduction is allowed for a charitable_contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment from the donee organization that includes the amount of cash and a description but not the value of any property other than cash contributed a statement whether the donee organization provided any goods or services in consideration in whole or in part for the contribution and a description and good-faith estimate of the value of any goods or services provided in consideration for the contribution petitioner claimed deductions for charitable_contributions of dollar_figure and dollar_figure on her tax returns for and respectively respondent disallowed the deductions for lack of substantiation petitioner did not present any records to substantiate the contributions such as canceled checks or receipts from the donee charitable organizations nor did she offer secondary evidence corroborating her testimony as a result respondent’s determination disallowing these deductions is sustained ii schedules c car and truck expenses petitioner claimed deductions for car and truck expenses of dollar_figure and dollar_figure on schedules c for and respectively in connection with her work as a freelance reporter for argus as previously discussed expenses related to the use of a car are subject_to the strict substantiation requirements of sec_274 petitioner did not offer a mileage log a reasonable reconstruction of these expenses or other secondary evidence corroborating her testimony that she incurred car expenses related to her work for argus although it is quite likely that petitioner incurred some transportation_expenses in connection with her work for argus we are obliged to sustain respondent’s determination disallowing the car expenses she reported on schedules c for the years in issue iii accuracy-related_penalties sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs see olive v commissioner t c ____ ____ slip op pincite date sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on a tax professional may demonstrate that the taxpayer had reasonable_cause and acted in good_faith where the taxpayer establishes that the adviser was a competent professional with sufficient expertise to justify the taxpayer’s reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 133_tc_112 115_tc_457 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent has discharged his burden of production under sec_7491 by showing that petitioner failed to keep adequate_records and properly substantiate her claimed expenses see sec_1_6662-3 income_tax regs although petitioner relied on a paid tax preparer and trusted him to properly prepare her tax returns for and there is no evidence in the record regarding mr naes’ experience or qualifications that would support the conclusion that she reasonably relied on him petitioner hired mr naes on the recommendation of a friend without investigating his qualifications or background mr naes did not take the time to review the returns with petitioner and she did not undertake to review the returns on her own taxpayers have a duty to review their tax returns before signing and filing them and the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer 88_tc_654 70_tc_465 aff’d 651_f2d_1233 6th cir petitioner failed to establish that her reliance on her return preparer was reasonable or in good_faith thus on the record presented we are unable to conclude that petitioner acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioner is liable for the accuracy- related penalty under sec_6662 on the amounts of the underpayments of tax to be computed as part of the rule process to reflect the foregoing decision will be entered under rule
